Citation Nr: 0525256	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
January 1991. 

This appeal originally came before the Board of Veterans' 
Appeals from a June 1997 rating decision of the Department of 
Veterans Affairs (VA), Little Rock, Arkansas, regional office 
(RO).

In March 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In September 2004, the Board remanded the case for additional 
development.  Subsequently, a June 2005 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran is shown to have had a congenital heart 
disorder at the time he entered service that was not subject 
to a superimposed disease or injury during service.


CONCLUSION OF LAW

An acquired heart disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2004 and December 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3) above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the January 2002 statement of the case (SOC), and the 
June 2005 supplemental SOC (SSOC), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the June 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
both of the RO's September 2004 and December 2004 letters 
contained a specific request that the veteran send any 
evidence to VA in his possession that pertains to the claims.  
There is no allegation from the veteran that he has any 
pertinent records in his possession that have not been 
obtained by VA.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the June 
1997 rating decision on appeal predated the enactment of the 
VCAA.  However, following that decision, VCAA letters were 
provided in September and December 2004.  The content of the 
notices provided fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notices were provided, the case was readjudicated and an SSOC 
was provided to the veteran in June 2005.  

Pertinent VA and private treatment records have been received 
and associated with the claims folder.  The veteran underwent 
a VA examination in December 2004.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A January 1990 physician's statement, made prior to the 
veteran's entry into service, indicated that the veteran had 
been followed since age four for congenital heart disease 
with pulmonary valvar stenosis.  The physician stated that 
the veteran had never exhibited symptomatology related to the 
cardiovascular system, and his electrocardiograms and chest 
X-rays had shown only minimal findings.  No restrictions of 
any kind were thought to be necessary.

The veteran was admitted for basic training on a waiver.  On 
the third day of training, the veteran was seen for 
complaints of chest pain.  EKG showed right ventricular 
enlargement and atrial septal defect, with no evidence of 
pulmonary stenosis.  A transesophageal EKG showed a sinus 
venous type atrial septal defect, a persistent left superior 
vena cava, partial anomalous venous return with right 
pulmonary vein returning to the right atrium, right 
ventricular enlargement, right atrial enlargement, mild 
tricuspid regurgitation, and dilated coronary sinus.  The 
veteran was discharged from service in January 1991.

Shortly thereafter, the veteran underwent closure of sinus 
venosus atrial septal defect and partial anomalous pulmonary 
venous drainage.  He subsequently experienced some atrial 
fibrillation and problems with palpitations.  A January 2001 
physician's report indicated that the veteran continued to 
experience tachycardia with over-exertion.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  Here, the veteran's congenital heart problem was 
clearly noted in his service entrance examination report, 
notwithstanding the veteran's waiver by his private 
physician.  This congenital heart problem clearly pre-existed 
service.

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9.  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted 
for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).

A VA examination was conducted in December 2004.  The 
examiner noted that the veteran had done well since his heart 
surgery; he avoids caffeine and tries not to overdo things 
but he did not have any heart symptoms.  He worked and 
attended college.  On examination, cardiac rhythm was 
regular, with no murmurs.  The diagnosis was postoperative 
repair of atrial septal defect.  The examiner's opinion, 
which he affirmed in an addendum following his review of the 
claims folder, was that the veteran:

...did have a septal defect, which was a 
congenital defect that he was born with.  
He had had a murmur most all of his life 
that had presumed to be pulmonic stenosis, 
but this was never evaluated until he 
entered the service and was again noted to 
have a heart murmur after thorough 
evaluation.... The heart defect was 
congenital and was not related to his 
period of service and his problem was not 
exacerbated by his brief period of service 
and indeed a proper diagnosis was not 
obtained until this veteran was in the 
service....He is currently doing well and is 
employed and none of his cardiac problem 
is related to his tour of service nor was 
exacerbated by his period of service.

This opinion has not been rebutted by any competent authority 
and is in essential agreement with the findings by the 
medical board in service.  The veteran's congenital heart 
disorder was noted at entrance into service, and thus he was 
not presumed sound.  There is no indication that his 
disability was aggravated further during service.  In other 
words, there is no medical evidence that his preexisting 
disorder increased in severity during his period of service, 
and no presumption that his heart disorder was aggravated by 
the active service.  38 C.F.R. § 3.306(a).

Although the veteran contends that his heart condition 
worsened during his period of service, the Board notes that 
his opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The competent evidence of record fails to show that the 
veteran's preexisting congenital heart disability noted at 
entrance was subject to a superimposed disease or injury 
during service.  In the absence of evidence of superimposed 
disease or injury during service, the preponderance of the 
evidence is against the claim of service connection for a 
heart disorder.  As there is not an approximate balance 
between the positive and negative evidence, the claim cannot 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107.




ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


